In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00309-CR

____________________


CHARLOTTE CAROLYN TILLERY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 99865




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Charlotte Carolyn Tillery pled guilty
to felony theft.  The trial court found the evidence sufficient to find Tillery guilty, but
deferred further proceedings, placed Tillery on community supervision for three years, and
assessed a fine of $500.  Subsequently, the State filed a motion to revoke Tillery's
unadjudicated community supervision.  Tillery pled "true" to four violations of the conditions
of her community supervision.  The trial court found that Tillery violated the conditions of
her community supervision, found Tillery guilty of felony theft, and assessed punishment at
two years of confinement in a state jail facility, then suspended imposition of sentence, and
placed Tillery on community supervision for three years.  The State later filed a motion to
revoke Tillery's second period of community supervision.  Tillery pled "true" to five
violations of the conditions of her community supervision.  The trial court found that Tillery
violated the conditions of her community supervision, revoked Tillery's community
supervision, and imposed a sentence of eighteen months of confinement in a state jail facility. 
	Tillery's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On September 10, 2009, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.   We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on February 9, 2010
Opinion Delivered February 17, 2010
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.